  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,        )
                              )
     Plaintiffs,              )
                              )          CIVIL ACTION NO.
     v.                       )           2:14cv601-MHT
                              )                (WO)
JEFFERSON S. DUNN, in his     )
official capacity as          )
Commissioner of               )
the Alabama Department of     )
Corrections, et al.,          )
                              )
     Defendants.              )

                            ORDER

    Upon    consideration    of      defendants’     motion   for

extension   (doc.    no.    2497),     it   is     ORDERED    that

plaintiffs file a response to said motion by 3:00 p.m.

on April 19, 2019.

    DONE, this the 19th day of April, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
